              Case 3:19-cv-00479-JWD-SDJ       Document 7    08/01/19 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA
   LOUISIANA STATE
   CONFERENCE OF
   THE NAACP,                                   )
               Plaintiff                        )   3:19-CV-00479
   v. STATE OF                                  )
   LOUISIANA,                                   )   Appearing on behalf of:
                  Defendant                     )
                                                )
                                                )                    Plaintiffs


                      MOTION FOR ADMISSION PRO HAC VICE

  Petitioner, Brendan Downes, hereby requests permission to appear pro hac vice in the
subject case filed in the Baton Rouge Division of the United States District Court for the
Middle District of Louisiana. Petitioner states that he has provided all information requested
on the subsequent pages of this application. Petitioner states under penalty of perjury that he
is a member in good standing of the Federal Bar, and/or the highest Court of the State as listed
in this application. Petitioner states further that he is not eligible for admission under Local
Rule 83.B.2 and that he does not reside or maintain an office for the practice of law in the
State of Louisiana. Petitioner states further that no disciplinary or criminal charges have been
filed against him.
       Petitioner designates Arthur Ray Thomas as local counsel. His/her business address is
provided below in the Consent of Designated Local Counsel section.

                                                          ___ /s/ Brendan Downes__
                                                               Signature of Brendan Downes
             Case 3:19-cv-00479-JWD-SDJ     Document 7   08/01/19 Page 2 of 3




3:19-CV-00479


            MDLA CASES IN WHICH APPLICANT HAS APPEARED

Attorney has not previously appeared in any cases in the Middle District of Louisiana.




                             PETITIONER INFORMATION

   Name of Petitioner:   Brendan Downes
   Business Address:     Lawyers' Committee for Civil Rights Under Law
                         1500 K St, NW. 9th Floor
                         Washington, DC 20005
    Business Phone:      202.662.8600
    Email Address:       bdownes@lawyerscommittee.org
              Case 3:19-cv-00479-JWD-SDJ           Document 7    08/01/19 Page 3 of 3




3:19-CV-00479


                    CONSENT OF DESIGNATED LOCAL COUNSEL

   I, Arthur Ray Thomas, designated local counsel for the subject case, agree to readily
communicate with opposing counsel and the Court regarding the conduct of this case and accept
papers when served and recognize my responsibility and full authority to act for and on behalf of
the client in all proceedings related to this case, including hearings, pretrial conferences and
trials, should the Petitioner fail to respond to any Court order for appearance or otherwise.



                                ___ /s/ Arthur Ray Thomas__
                                Signature of Arthur Ray Thomas


                                Arthur Ray Thomas
                                Arthur Thomas & Associates
                                3313 Government Street
                                Baton Rouge, LA, 70806
                                225.334.7491
